  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT BINION and COREY          )
LEA,                             )
                                 )
       Plaintiffs,               )
                                 )         CIVIL ACTION NO.
       v.                        )           2:18cv544-MHT
                                 )                (WO)
THE UNITED STATES                )
DEPARTMENT OF AGRICULTURE        )
and SONNY PERDUE,                )
Secretary of Agriculture,        )
                                 )
       Defendants.               )

                       OPINION AND ORDER

       This case is before the court on the recommendation

of the United States Magistrate Judge that defendants’

motion to dismiss be construed as a motion to dismiss

or in the alternative for a more definite statement;

that    the   motion   for   a   more    definite   statement    be

granted; and that the motion to dismiss be denied.              The

magistrate judge also recommends granting plaintiffs’

motions for leave to amend and denying certain other

motions filed by plaintiffs.            There are no objections
to the recommendation.        Upon an independent and de novo

review of the record, it is ORDERED as follows:

    (1) The   recommendation        of    the     United    States

Magistrate Judge (doc. no. 46) is adopted.

    (2) The   motion     to     dismiss   (doc.     no.    37)   is

construed as a motion to dismiss or in the alternative

for a more definite statement.

    (3) The motion for a more definite statement (doc.

no. 37) is granted.

    (4) The motion to dismiss (doc. no. 37) is denied.

    (5) The motion for preliminary injunction (doc. no.

23), motions to set a hearing (doc. nos. 24 & 34), and

motion to defer the motion to dismiss (doc. no. 42) are

denied as moot, with leave to refile.

    (6) The motions for leave to amend (doc. nos. 41 &

44) are granted.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 24th day of September, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
